Case 9:19-cv-81696-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 9:19-cv-81696-RLR



  JPJ COMPANIES, LLC (A/A/O
  CHARLES FICKER & PATRICIA
  FICKER),

         Plaintiff,

  vs.

  HARTFORD INSURANCE COMPANY
  OF THE MIDWEST,

         Defendant.
                             /

   DEFENDANT, HARTFORD INSURANCE COMPANY OF THE MIDWEST’S MOTION
    FOR RECONSIDERATION AND/OR CLARIFICATION OF ORDER DENYING THE
            DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S CLAIM
                   FOR ATTORNEY’S FEES AND COSTS

         Defendant,    HARTFORD      INSURANCE       COMPANY       OF    THE    MIDWEST

  ("HARTFORD"), by and through the undersigned counsel and pursuant to Rule 59(e) of

  the Federal Rules of Civil Procedure, hereby requests that this Court reconsider and/or

  clarify its Order dated January 17, 2020 denying Defendant’s Motion to Strike Plaintiff’s

  Claim for Attorney’s Fees and Costs [DE 7] . In support, HARTFORD states the

  following:

                                  BACKGROUND FACTS

         1.      This matter arises out of an alleged first-party property homeowner’s

  insurance loss to the insured property located at 45 Golfview Drive, Tequesta, FL 33469

  (“subject property”) purportedly due to alleged damage occurring on September 10,

  2017. See Plaintiff’s Complaint [DE 5-1].
Case 9:19-cv-81696-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 2 of 6


         2.     The homeowners’ assigned their rights to benefits under their insurance

  policy to JPJ Companies, LLC on April 7, 2019. See Plaintiff’s Complaint [DE 5-1].

         3.     JPJ Companies, LLC served HARTFORD with the lawsuit on November

  19, 2019, to recover benefits under the homeowners’ policy. See Plaintiff’s Notice of

  Service of Process [DE 5-2].

         4.     On December 26, 2019, HARTFORD filed an Amended Petition to remove

  this matter to Federal Court due to the diversity jurisdiction of the parties and the

  amount in controversy exceeding $75,000.00. [DE 5].

         5.     On December 26, 2019, HARTFORD filed its Motion to Strike Plaintiff’s

  Claim for Attorney’s Fees and Costs and Memorandum of Law. [DE 4].

         6.     On January 9, 2020, Plaintiff filed Memorandum of Law in Opposition to

  Defendant’s Motion to Strike Plaintiff’s Claim for Attorney’s Fees. [DE 10]

         7.     On January 17, 2020, this Court entered an Order denying HARTFORD’s

  Motion to Strike Plaintiff’s Claim for Attorney’s Fees. [DE 13].

         8.     The Order stated in part:

                “Here, the Court does not read Fla. Stat. § 627.7152 as reflecting an intent
                by the Florida Legislature for the change to § 627.7152(10) to apply
                retroactively, and Defendant has pointed to no other expression of an
                intent by the Legislature for the statutory change to apply retroactively.
                See generally Fla. Stat. § 627.7152. Even if the Legislature expressed
                such an intent, the statutory change —which limits the right to recover
                attorney fees, impairing a substantive right — nevertheless does not apply
                retroactively to the insurance policy at issue in this action, which was
                issued before the effective date of the change. See Menendez, 35 So. 3d
                at 875-80.”

                                         ARGUMENT

  A.     MOTION FOR RECONSIDERATION STANDARD

         HARTFORD brings this Motion for Reconsideration pursuant to Federal Rule of

  Civil Procedure 59, which provides relief from a trial, nonjury trial, and to alter or amend
                                               2
Case 9:19-cv-81696-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 3 of 6


  a judgment. Fed. R. Civ. P. 59. “[I]t is widely recognized that Rule 59(e) encompasses

  motions for reconsideration.” Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 2008

  U.S. Dist. LEXIS 39630 *2 (M.D. Fla. May 15, 2008). “While Rule 59(e) does not set

  forth any specific criteria, the courts have delineated three major grounds justifying

  reconsideration: (1) an intervening change in controlling law; (2) the availability of new

  evidence; and (3) the need to correct clear error or prevent manifest injustice." Williams

  v. Cruise Ships Catering & Serv. Int'l, N.V., 320 F. Supp. 2d 1347, 1357-58 (S.D. Fla.

  2004). HARTFORD files this Court for Reconsideration to correct clear error and

  prevent manifest injustice.

  B.     HARTFORD Seeks Reconsideration and/or Clarification of the Court’s
         Order Denying the Defendant’s Motion to Strike Plaintiff’s Attorney’s Fees
         Claim, ruling that section 627.7152 does not apply retroactively.

         Here, the Court committed clear error in ruling that section 627.7152 did not

  apply retroactively to preclude the Plaintiff from recovering attorney’s fees in this

  assignment of benefits claim. In the Order, the Court determined that, “even if the

  Legislature expressed such an intent, the statutory change — which limits the right to

  recover attorney fees, impairing a substantive right — nevertheless does not apply

  retroactively to the insurance policy at issue in this action, which was issued before the

  effective date of the change.” [DE 13 at pg. 3]. The Court relied on Menendez v.

  Progressive Express Ins. Co., 35 So. 3d 873, 875-80 (Fla. 2010), in ruling that, “multiple

  Florida courts have held that statutes limiting the right to recover attorney fees impair a

  substantive right and do not apply retroactively.” See Menendez, 35 So. 3d at 878-79.

         Menendez is distinguishable from the instant matter. Menendez dealt with pre-

  suit notice provisions instituted after the Legislature amended Florida’s Personal Injury

  Protection Law. The dispositive issue before the Court was whether section

                                              3
Case 9:19-cv-81696-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 4 of 6


  627.736(11), Florida Statutes (2001), can be applied retroactively to an insurance policy

  issued before the enactment of the statute. Id. at 876 (emphasis added). The Florida

  Supreme Court took into consideration the date that the insurance policy was issued in

  holding that the notice provisions are substantive in nature and therefore can only be

  applied prospectively. Id. at 878.

         Unlike Menendez, the statutory scheme at issue here does not involve an

  insured’s rights under its insurance policy. Rather, it deals with the rights afforded to a

  third-party that obtains an assignment of benefits from an insured post-loss, including

  that third-party’s ability to recover attorney’s fees. Such rights are not vested until an

  assignment of benefits is actually executed, which could be weeks, months or even

  years after the loss occurred.

         In that regard, Section 627.7152 takes into consideration the date the

  assignment was executed and lays out requirements prior to filing a lawsuit or pursuing

  litigation. Specifically, Section 627.7152 (13) states, “[t]his section applies to an

  assignment agreement executed on or after July 1, 2019.” See §627.7152(13), Fla.

  Stat. (2019). This language establishes the legislative intent that the application of the

  statute is predicated upon the date an insured executes an assignment of benefits, not

  upon when the insurance policy was issued.

         Therefore, HARTFORD requests the Court reconsider/clarify its determination

  that the statute does not apply retroactively to the insurance policy at issue in this action

  because it was issued before the effective date of the statutory change. It is clear from

  the language of the statute that if a lawsuit was filed after May 24, 2019 when the

  statute became effective, Section 627.7152 would apply.          The date the policy was

  issued is irrelevant. After all, a third-party cannot have a substantive right in a policy

                                               4
Case 9:19-cv-81696-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 5 of 6


  that was issued before an assignment of benefits was even executed. Accordingly, the

  statute at issue does not impair an insured’s substantive right under an insurance

  policy.

            The Court’s ruling is clear error that will have an overreaching impact on the

  claims in assignment of benefit litigation. Based on this Court’s ruling, a company could

  execute an assignment of benefits with an insured in the present and/or future, after the

  enactment of section 627.7152, but be able to file suit and seek fees based on an

  insurance policy that existed prior to the enactment of section 627.7152. For example,

  an insured could sign an assignment of benefits today based on Hurricane Irma with a

  date of loss of September 10, 2017 and file suit to collect attorney’s fees under section

  627.428 because the claim falls under a policy that predated the statutory change. This

  is against the language of the statute and intent of the Legislature to enact legislation

  aimed at controlling litigation in Florida courts. The Court’s error needs to be corrected

  in order to prevent a manifest injustice.

            WHEREFORE, for the reasons set forth herein, HARTFORD INSURANCE

  COMPANY OF THE MIDWEST, respectfully requests this Honorable Court grant this

  Motion for Reconsideration and/or Clarification and vacate its Order denying

  HARTFORD’s Motion to Strike Plaintiff’s Claim for Attorney’s Fees and Costs, and

  instead grant HARTFORD’s Motion to Strike Plaintiff’s Claim for Attorney’s Fees and

  Costs, or any other relief it deems just and proper given the circumstances.



                                               Respectfully submitted,

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN, P.C.

                                               /s/ Michael A. Packer
                                               5
Case 9:19-cv-81696-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 6 of 6


                                          Michael A. Packer
                                          Florida Bar No.: 121479
                                          Primary: mapacker@mdwcg.com
                                          100 NE 3rd Avenue, Suite 1100
                                          Fort Lauderdale, FL 33301
                                          Phone: (954) 847-4920
                                          Secondary: mspenela@mdwcg.com
                                          pleadingsftl@mdwcg.com

                                          Attorneys for: HARTFORD INSURANCE
                                          COMPANY OF THE MIDWEST




                             CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that a true copy of the foregoing was filed and served

  with the Court through CM/ECF this 14th day of February, 2020, to Paris Webb,

  Esquire, Arnesen Webb, P.A., 197 South Federal Highway, Ste. 300, Boca Raton, FL

  33432, paris@insurancelawyers.org and eservice@insurancelawyers.org.

                                              s/ Michael A. Packer
                                              Michael A. Packer




                                          6
